Citation Nr: 0832999	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-28 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
and from September 1979 to June 1988.  The veteran has also 
reported an additional period of active service from June 
1970 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in pertinent part, declined to grant an increased 
(compensable) rating for the veteran's service connected 
bilateral hearing loss.  The Board notes that the heading on 
the previously mentioned rating decision indicated that it 
came from the RO in Seattle, Washington.  However, because 
all development of the veteran's claim prior to the decision 
occurred at the Denver RO, the veteran's address has been in 
Colorado prior to as well as from the date of this decision 
and the record contains no other report suggesting that the 
Seattle RO was involved in any way, the Seattle notation was 
in error.  The Denver RO issued a notice of the decision in 
August 2002, and the veteran timely filed a Notice of 
Disagreement (NOD) in December 2002.  Subsequently, in 
October 2003, the RO provided a Statement of the Case (SOC), 
and the veteran timely filed a substantive appeal.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, via video conference, in March 2005, a 
transcript of which is of record.  Thereafter, in May 2005, 
the Board remanded the case for further development.  The 
Appeals Management Center (AMC) confirmed the RO's decision 
involving the present claim in a June 2006 Supplemental 
Statement of the Case (SSOC) and July 2006 notice of 
decision.  

Thereafter, in February 2007, the Board remanded the case 
again for further development, to include providing the 
veteran with an additional VA audiological examination.  In 
October 2007, the Appeals Management Center (AMC) issued a 
further Supplemental Statement of the Case (SSOC).

In the instant case, the Board finds that the AMC complied 
with the February 2007 Remand directive, and therefore, it 
may proceed with its review of the instant appeal on the 
veteran's entitlement to an increased rating for his service 
connected bilateral hearing loss.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting the Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).  

The Board notes that the veteran's claim for service 
connection for tinnitus, included as an issue in the February 
2007 Remand, was granted by the RO in an October 2007 rating 
decision, and the veteran was notified of the decision in 
January 2008.  As the veteran has not appealed the rating or 
effective date assigned for his tinnitus, there is no issue 
relating to tinnitus that remains in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary to decide the veteran's claim for 
entitlement to an increased (compensable) rating for his 
service-connected bilateral hearing loss has been obtained; 
the veteran has been provided notice of the evidence 
necessary to substantiate this claim and has been notified of 
what evidence he should provide and what evidence the VA 
would obtain; there is no indication that the veteran has 
evidence pertinent to this claim that he has not submitted to 
the VA.

2.  In September 2003, audiological testing revealed an 
average 45 decibel loss, with a speech recognition score of 
96 percent, in the right ear (level I); and an average 51 
decibel loss, with a speech recognition score of 96 percent, 
in the left ear (level I).

3.  In August 2007, audiological testing revealed an average 
48 decibel loss, with a speech recognition score of 96 
percent, in the right ear (level I); and an average 59 
decibel loss, with a speech recognition score of 94 percent, 
in the left ear (level II). 



CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing 
loss disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the November 2005 and March 2007 letters sent 
to the veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate his claim.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the November 2005 VCAA notice met the 
above-stated requirements.  However, this notice was sent to 
the veteran after the initial August 2002 rating decision 
denying the veteran's claim currently on appeal and, 
therefore, was not timely under Pelegrini.  A timing error 
involving VCAA requirements raises a presumption of 
prejudicial error, but the Board finds that such error is 
rebutted by the record.  The AMC cured the timing defect by 
providing the veteran with the November 2005 letter, 
outlining the required elements, followed by a re-
adjudication of the veteran's claim, as demonstrated by the 
June 2006 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect).

Additionally, during the pendency of this claim, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim.  Id. at 484, 486.  
Those five elements include: (1) the veteran's status; (2) 
the existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of 
disability; and (5) the effective date of the disability.  
Id. at 484.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the November 2005 notice letter, the veteran was informed 
about the information and evidence not of record that was 
necessary to substantiate his claims; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  However, this letter did not inform the veteran 
about the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess.  This error with respect to the Dingess notice 
requirements raises a presumption of prejudicial error, but 
such error is rebutted by the record.  The AMC cured the 
defect by providing the veteran with the March 2007 notice, 
outlining all of the Dingess elements, followed again by a 
re-adjudication of the claims, as demonstrated by the October 
2007 SSOC.  See Prickett, supra.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, the Board finds that the November 2005 and 
March 2007 letters do not contain the level of specificity 
set forth in Vazquez-Flores.  The presumed error raised by 
such defect, however, is rebutted because of evidence of 
actual knowledge on the part of the veteran, and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim: namely 
an increase in severity of his hearing loss.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Both the November 2005 and March 2007 letter informed the 
veteran that he could submit evidence indicating that the 
disability had increased in severity.  These letters also 
specifically informed the veteran that, if he had not 
recently been examined or treated by a doctor and he could 
not submit other evidence of increased disability, he could 
submit his own statement.  He was informed that this 
statement should completely describe his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  The March 
2007 letter also listed types of evidence that the veteran 
should tell the VA about or give to the VA that may have 
affected how the VA would assign a disability evaluation, 
including information about on-going treatment records; 
recent Social Security determinations; statements from 
employers as to job performance, lost time, or other 
information regarding how the condition affects the ability 
to work; and statements discussing the disability symptoms 
from people who have witnessed how they affect the veteran.  
Additionally, as noted above,  statements made by the veteran 
during the March 2005 Board hearing, describing the effect of 
the service-connected disability on the veteran's daily life, 
demonstrated actual knowledge on the part of the veteran of 
the information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez 
case.  See Hearing Transcript at 9); see also Vazquez, supra 
at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)).  Based on the information 
given in the November 2005 and March 2007 letters, and the 
veteran's testimony in the March 2005 Board hearing, the 
Board finds that first and fourth requirements of Vazquez-
Flores were substantially satisfied.

Regarding the second and third requirements of Vazquez-
Flores, in the October 2003 SOC, the RO included a copy of 
Tables VI, VIA, and VII used to calculate the disability 
rating and 38 C.F.R. §§ 4.85, 4.86, the regulations used in 
rating hearing loss disabilities.  As such, the RO made the 
veteran aware of the criteria used in determining his claim 
for an increased rating.  Further, during the course of this 
appeal the veteran has been represented at the RO and before 
the BVA by a Veterans Service Organization (VSO) recognized 
by the VA, specifically the Disabled American Veterans (DAA), 
and the Board presumes that the veteran's representative has 
a knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  As such, considering the 
notification by the RO of the rating criteria and the 
participation of the VSO representative, the Board finds that 
a reasonable person could be expected to understand what was 
needed to substantiate the claim and that the veteran has 
actual knowledge of the requirements necessary for 
substantiation.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, the Board finds that all requirements 
of Vazquez-Flores have been substantially satisfied.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice. While the veteran does not have the 
burden of showing prejudice, the fact that the record raises 
no plausible showing of how the essential fairness of the 
adjudication was affected is pertinent.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran.  The evidence 
related to this appeal includes a transcript of a Board 
hearing and the reports of two audiological examinations 
provided for the veteran.  Based on a review of the evidence, 
the Board finds that there is sufficient competent evidence 
to make a decision on the claim.  Therefore, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Law and Regulations

The veteran essentially contends that the current evaluation 
assigned for his service-connected bilateral hearing loss 
does not accurately reflect the severity of that disorder.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth the in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §§ 4.1, 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Court recently held in Hart v. Mansfield, 21 Vet. App. 
505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings.  The 
Court recognized that if the VA's adjudication of an 
increased rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision on that claim 
is made.  Thus, the VA's determination of the "present level" 
of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart, supra.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone hearing threshold 
level, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  In addition, 38 C.F.R. § 4.86 applies to 
exceptional patterns of hearing impairment.  Under its 
provisions, when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Tables VI, VIA, and VII are included below:

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI



Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

III.  Factual Evidence

Turning to the pertinent evidence of record, a VA 
audiological evaluation afforded the veteran in September 
2003 indicated that puretone thresholds, in decibels, were as 
follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
35
60
65
45
LEFT
20
45
65
75
51

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  
Following the examination, the diagnosis was moderate 
sensorineural hearing loss in both ears.  

During a March 2005 hearing before the Board, the veteran 
testified that he had difficulty hearing others speaking to 
him when background noise was present.  In such situations, 
he sometimes would understand half of statements made to him 
and would be unable to hear words spoken by a person seated 
next to him.  See Hearing Transcript at 9.  The veteran 
indicated that a hearing aid, provided by the VA, improved 
his hearing, but he could not use it because it was too big 
for his ear canal.  See id. at 10.  The Board member advised 
him that, because his bilateral hearing loss was a service-
connected disability, the VA would refit and replace the 
hearing aid without cost.  See id. at 10-11.  

The most current VA audiological evaluation, performed in 
August 2007, indicated that puretone thresholds, in decibels, 
were as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
20
35
65
70
48
LEFT
25
55
75
80
59

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear.  Following the examination, the diagnosis was 
normal hearing sloping to a severe bilateral sensorineural 
hearing loss.  

The Board notes that the August 2007 examiner indicated on 
his report that the puretone averages were 66 for the right 
ear, and 56 for the left ear.  The Board notes that these 
figures do not correspond to the audiometric measurements 
reported on the examination.  The puretone averages listed in 
the previous chart are the sums of the puretone thresholds at 
1,000, 2,000, 3,000 and 4,000 Hertz, for each ear, divided by 
four, in accordance with 38 C.F.R. § 4.85(d).  The Board 
finds that the examiner's puretone average notation was an 
error, most likely involving improper calculation.  However, 
as will be explained below, rating the veteran's hearing 
disorder using the puretone averages noted on the report of 
the August 2007 audiological examination would not result in 
a compensable rating.

IV.  Analysis

After a review of the evidence, the Board finds that the 
criteria for a compensable rating for the veteran's service- 
connected bilateral hearing loss disability are not met.  The 
Board has applied the criteria used for evaluating hearing 
loss to the findings from the hearing evaluations conducted 
in September 2003 and August  2007.  

The September 2003 audiological evaluation revealed an 
average right ear puretone decibel loss of 45 with speech 
recognition of 96 percent. This corresponds to a numeric 
designation of Level I hearing in the right ear.  38 C.F.R. § 
4.85, Table VI.  The veteran had a left ear average puretone 
decibel loss of 51 with speech recognition of 96 percent.  
These findings are also consistent with Level I hearing in 
the left ear.  Id.  These combined numeric designations 
result in a rating of 0 percent under Diagnostic Code 6100.  
38 C.F.R. § 4.85, Table VII.

The August 2007 audiological evaluation revealed an average 
right ear puretone decibel loss of 59 with speech recognition 
of 96 percent.  This corresponds to a numeric designation of 
Level I hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI.  The veteran had a left ear average puretone decibel loss 
of 58 with speech recognition of 94 percent.  These findings 
are consistent with Level II hearing in the left ear.  Id.  
These combined numeric designations also result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

As noted above, even if the puretone averages noted on the 
August 2007 VA examiner's report were used in the 
calculations, the veteran would not be afforded a compensable 
rating.  Using a 66 puretone average for the right ear with 
speech recognition of 96 would result in findings consistent 
with Level II hearing in the right ear.  38 C.F.R. § 4.85, 
Table VI.  Using a 56 puretone average for the left ear with 
speech recognition of 94 percent would result in findings 
consistent with Level I hearing in the left ear.  Id.  The 
combined numeric designations also would result in a rating 
of 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Table VII.  

The Board finds that the provisions of 38 C.F.R. § 4.86 are 
not applicable in this case because neither of the VA 
examinations demonstrated that puretone thresholds at each of 
the four specified frequencies was 55 decibels or more; and, 
although both tests indicated that that the puretone 
threshold at 1,000 Hertz for each ear was 30 decibels or 
less, also neither examination indicated a threshold reading 
at 2,000 Hertz of 70 decibels or more in either ear.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an increased 
(compensable) rating for the veteran's bilateral hearing 
loss.  The Board is cognizant of the benefit of the doubt 
rule.  However, as the preponderance of the evidence is 
against the claim for an increased rating for bilateral 
hearing loss, the case does not present an approximate 
balance of positive and negative evidence for the application 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability. 38 C.F.R. § 
3.321(b)(1) (2007).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment, or frequent 
periods of hospitalization, that makes it impractical to 
apply the regular standards of the rating schedule.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

The veteran has not had been hospitalized for his hearing 
loss.  The evidence does not indicate that his hearing loss 
markedly interferes with employment or potential for 
employment.  The manifestations and effects of the veteran's 
hearing loss do not necessitate referral of the rating of 
that disability to designated VA officials for consideration 
of an extraschedular rating.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied. 



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


